Citation Nr: 0322072	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder, 
including degenerative disc disease of the cervical spine and 
a lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In March 2002, the 
Board, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), undertook 
additional development regarding this matter without 
remanding the case to the RO.


REMAND

In accordance with the Board's March 2002 order additional 
evidence was secured addressing the issue now in appellate 
status.  Notably, that evidence has yet to be reviewed by the 
RO, and the veteran has not waived RO consideration of that 
new evidence in writing.  This is significant given the fact 
that on May 1, 2003, the provisions of 38 C.F.R. § 19.9(a)(2) 
were invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the issue of 
entitlement to service connection for a 
back disorder, including degenerative 
disc disease of the cervical spine and a 
lumbosacral strain, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
the benefit sought on appeal continues to 
be denied, the veteran must be provided 
with a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  The RO must 
ensure that the provisions in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 
have been fully complied with and that 
the appellant has been provided specific 
notice of what evidence she must submit 
and what evidence VA has secured or will 
secure in developing her claim.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


